DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February, 2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “ 205 ” has been used to designate both the first and second cooling circuits of figure 4, such that at least the top circuit should be designated as the first cooling circuit 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling device” in claims 10, 12, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RICE (US 10,481,652 B2 – effectively filed 9 February, 2018).
As to claim 1, RICE discloses a cooling device (abstract, lines 1-2; col.1,lines 12-14) for the redundant cooling of a control unit for a vehicle(abstract, lines 2-16;col.16, lines 10-28) , the control unit (combination of all vehicle computing system components, 102) including a first electronic component ( at least one electrical component, as described in col.16, lines 10-28, of the at least one vehicle computing system component, 102, housed within one of the one or more modular heat frames, 220A-220D; col.16,lines 10-28) and a second electronic component( another one electrical component, as described in col.16, lines 10-28, of the at least one vehicle computing system component, 102, housed within the same one of the one or more modular heat frames, 220A-220D)  that is redundant with respect to the first electronic component (col.11,line 5-col. 15, line 6, in view of col.16, lines 10-28, such that there are multiple electronics within each vehicle computing system components, 102, of the same design and function, each provided to be coupled with the respective portions of the cooling device), the cooling device comprising: 
a first cooling circuit (heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component or cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, which comprises at least one electrical component; note, only one can be defined as the first or second cooling circuit, but both could be construed as either)configured to cool(col.15, line 13 – col.16, line 9; col.24, line 32 – col.25, line 30)the first electronic component(at least one of the electronic components described in col.16, lines 10-28); and 
a second cooling circuit (heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component or cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, which comprises at least one electrical component; note, only one can be defined as the first or second cooling circuit, but both could be construed as either), fluidically separated from the first cooling circuit (col.24, line 32 – col.25, line 30 – wherein the cooling circuit within the baseplate does not fluidly connect to the heat pipes, such that either, when construed as the second cooling circuit would be fluidically separate from the first cooling circuit), configured to cool (col.15, line 13 – col.16, line 9; col.24, line 32 – col.25, line 30) the first electronic component (at least one of the electronic components described in col.16, lines 10-28, which is housed within the one modular heat frame coupled to the second cooling circuit; col.15, line 13 – col.16, line 9 and col.24, line 32-col.25, line 30) and/or the second electronic component(another of the same type of electronic component to the first electronic component, of the at least one electronic components defining the control unit, 102, described in col.16, lines 10-28, which is housed within the same one modular heat frame and further coupled to the second cooling circuit; col.15, line 13 – col.16, line 9 and col.24, line 32-col.25, line 30).

 As to claim 2, RICE further discloses wherein the first cooling circuit is configured to also cool the second electronic component (heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises both the first and second electrical components, such that the heat pipe cools both components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.24, line 32 – col.25, line 30; cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, is coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises all of the first and second electrical components, such that the cooling fluid flowing within such circuit cools all components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.15, line 13 – col.16, line 9 ).

As to claim 3, RICE further discloses comprising: 
a third electronic component (another electronic component of the at least one electronic components defining the control unit, 102, described in col.16, lines 10-28, which is housed within the same one modular heat frame, as the first and second components)and/or a fourth electronic component that is redundant with respect to the third electronic component(another electronic component of the same type of electronic component to the third electronic component, of the at least one electronic components defining the control unit, 102, described in col.16, lines 10-28, which is housed within the same one modular heat frame as the first and second components), wherein the first cooling circuit is configured to cool the third electronic component and/or the fourth electronic component(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises all of the first, second, third, and fourth electrical components, such that the heat pipe cools all components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.24, line 32 – col.25, line 30; cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, is coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises all of the first, second, third, and fourth electrical components, such that the cooling fluid flowing within such circuit cools all components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.15, line 13 – col.16, line 9).

As to claim 4, RICE further discloses wherein the second cooling circuit is configured to cool the third electronic component and/or the fourth electronic component(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises all of the first, second, third, and fourth electrical components, such that the heat pipe cools all components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.24, line 32 – col.25, line 30; cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, is coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises all of the first, second, third, and fourth electrical components, such that the cooling fluid flowing within such circuit cools all components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.15, line 13 – col.16, line 9).

As to claim 5, RICE further discloses wherein: (i) the first cooling circuit is configured to cool, as the first electronic component, a processor (heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least the first and second electrical components, such that the heat pipe cools both components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.24, line 32 – col.25, line 30; cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, is coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises both the first and second electrical components, such that the cooling fluid flowing within such circuit cools all components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.15, line 13 – col.16, line 9;  col.16, lines 10-28 describes wherein a processor can be one of the components construed as the first electronic component), and/or (ii) the second cooling circuit is configured to cool as the second electronic component, a processor(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least the first and second electrical components, such that the heat pipe cools both components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.24, line 32 – col.25, line 30; cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, is coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises both the first and second electrical components, such that the cooling fluid flowing within such circuit cools all components of the at least one vehicle computing system component, 102, which is housed within at least one of the modular heat frames, such as 220A; col.15, line 13 – col.16, line 9; col.16, lines 10-28 describes wherein a processor can be one of the components construed as the first and second electronic components, as there can be more than one).

As to claim 6, RICE further disclose wherein the first cooling circuit(wherein the first cooling circuit could be construed, in this case, as the cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210) is configured to cool at least one other electronic component than the second cooling circuit (figure 9; col.24, line 32 – col.25, line 30 provides that the cooling circuit within the cooling base plate, 210, is in thermal communication with multiple modular heat frames, 220A-220D, such that the first cooling circuit can be coupled with another electronic component within such heat frames, 220B-22D, other than the heat frame,220A,so as to cool another component that the heat pipes, 920, coupled to the first heat frame, 220A, do not cool).

As to claim 7, RICE further discloses wherein the first cooling circuit is designed to cool at least one identical electronic component as the second cooling circuit(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component and cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, of the same heat frame, 220A if further coupled to so as to design the first and second cooling circuits capable of cooling the same one identical electronic component).

As to claim 8, RICE further discloses wherein the first cooling circuit and/or the second cooling circuit (heat pipe, 920, coupled to modular heat frames, 220A-220D, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component) is configured to cool electronic components arranged in parallel in the first and/or second cooling circuit(cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, of the same heat frames, 220A-220D, which are described in col.15, line 57 – col.16, line  56 to be in parallel).

As to claim 9, RICE further discloses wherein the first electronic component has a first cooling body for routing a first conduit of the first cooling circuit (the first component is described to be a portion of a modular heat frame, for example 220A, such that the first component has a cooling body, e.g., 200A, for routing a first conduit, for example either the heat pipe 920 or channels 216, of the first cooling circuit, wherein either type of cooling implementation could be construed as the first cooling circuit).

As to claim 10, RICE further discloses a method (abstract, lines 1-2; col.1,lines 12-14) for redundant cooling of a control unit for a vehicle(abstract, lines 2-16;col.16, lines 10-28) having a cooling device ( figure 9), the method comprising the following steps: 
cooling(col.15, line 13 – col.16, line 9; col.24, line 32 – col.25, line 30) a first electronic component in a first cooling circuit(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component or cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, which comprises at least one electrical component; note, only one can be defined as the first or second cooling circuit, but both could be construed as either); and 
cooling (col.15, line 13 – col.16, line 9; col.24, line 32 – col.25, line 30) the first electronic component(at least one of the electronic components described in col.16, lines 10-28, which is housed within the one modular heat frame coupled to the second cooling circuit; col.15, line 13 – col.16, line 9 and col.24, line 32-col.25, line 30) and/or a second electronic component(another of the same type of electronic component to the first electronic component, of the at least one electronic components defining the control unit, 102, described in col.16, lines 10-28, which is housed within the same one modular heat frame and further coupled to the second cooling circuit; col.15, line 13 – col.16, line 9 and col.24, line 32-col.25, line 30)in a second cooling circuit(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component or cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, which comprises at least one electrical component; note, only one can be defined as the first or second cooling circuit, but both could be construed as either).

As to claim 11, RICE further discloses wherein the second cooling circuit is fluidically separated from the first cooling circuit (col.24, line 32 – col.25, line 30 – wherein the cooling circuit within the baseplate does not fluidly connect to the heat pipes, such that either, when construed as the second cooling circuit would be fluidically separate from the first cooling circuit).

As to claim 12, RICE further discloses a device (abstract, lines 1-2; col.1,lines 12-14) for redundant cooling of a control unit for a vehicle(abstract, lines 2-16;col.16, lines 10-28) having a cooling device ( figure 9), the device configured to: 
cool(col.15, line 13 – col.16, line 9; col.24, line 32 – col.25, line 30) a first electronic component in a first cooling circuit(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component or cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, which comprises at least one electrical component; note, only one can be defined as the first or second cooling circuit, but both could be construed as either); and 
cool (col.15, line 13 – col.16, line 9; col.24, line 32 – col.25, line 30) the first electronic component(at least one of the electronic components described in col.16, lines 10-28, which is housed within the one modular heat frame coupled to the second cooling circuit; col.15, line 13 – col.16, line 9 and col.24, line 32-col.25, line 30) and/or a second electronic component(another of the same type of electronic component to the first electronic component, of the at least one electronic components defining the control unit, 102, described in col.16, lines 10-28, which is housed within the same one modular heat frame and further coupled to the second cooling circuit; col.15, line 13 – col.16, line 9 and col.24, line 32-col.25, line 30)in a second cooling circuit(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component or cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, which comprises at least one electrical component; note, only one can be defined as the first or second cooling circuit, but both could be construed as either).

As to claim 13, RICE further discloses wherein the second cooling circuit is fluidically separated from the first cooling circuit (col.24, line 32 – col.25, line 30 – wherein the cooling circuit within the baseplate does not fluidly connect to the heat pipes, such that either, when construed as the second cooling circuit would be fluidically separate from the first cooling circuit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over RICE (US 10,481,652 B2 – effectively filed 9 February, 2018).
As to claim 14, RICE further discloses a system, device, and method (abstract, lines 1-2; col.1,lines 12-14) for redundant cooling of a control unit for a vehicle(abstract, lines 2-16;col.16, lines 10-28) having a cooling device ( figure 9), the system, device, and method comprised of performing the following steps: 
cooling(col.15, line 13 – col.16, line 9; col.24, line 32 – col.25, line 30) a first electronic component in a first cooling circuit(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component or cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, which comprises at least one electrical component; note, only one can be defined as the first or second cooling circuit, but both could be construed as either); and 
cooling (col.15, line 13 – col.16, line 9; col.24, line 32 – col.25, line 30) the first electronic component(at least one of the electronic components described in col.16, lines 10-28, which is housed within the one modular heat frame coupled to the second cooling circuit; col.15, line 13 – col.16, line 9 and col.24, line 32-col.25, line 30) and/or a second electronic component(another of the same type of electronic component to the first electronic component, of the at least one electronic components defining the control unit, 102, described in col.16, lines 10-28, which is housed within the same one modular heat frame and further coupled to the second cooling circuit; col.15, line 13 – col.16, line 9 and col.24, line 32-col.25, line 30)in a second cooling circuit(heat pipe, 920, coupled to modular heat frame, 220A, which houses at least one vehicle computing system component, 102, which comprises at least one electrical component or cooling circuit, combination of 212, 214, and 216, within cooling baseplate, 210, which the at least one vehicle computing system component, 102, which comprises at least one electrical component; note, only one can be defined as the first or second cooling circuit, but both could be construed as either).

However, has been held prior that "providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art” (see MPEP §2144-III).  With respect to the instant application, the Applicant is merely providing a computer which executes the same cooling as the method, system, and device described by RICE, to which making a manual process, executed by any of the method, system, or device taught by RICE, automatic, is not inventive. In addition, the modification would be known to those skilled within the art to ensure control of temperatures of the electronic components within the computing systems housed within the modular heat frames to ensure reduction in damage caused by overheating, which in turn, results in increased reliability of an autonomous vehicles computing system (col.10, lines 12-21). Due to this, it would have been obvious, to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify RICE to provide the function, operation, and effect, of any of the method, device, or system taught, through a non-transitory machine-readable storage medium on which a computer program is stored, so as to be executed by a computer, i.e., an automated activity, for the reasons stated above to ensure operation of the autonomous vehicles computing system.

As to claim 15, RICE further discloses wherein the second cooling circuit is fluidically separated from the first cooling circuit (col.24, line 32 – col.25, line 30 – wherein the cooling circuit within the baseplate does not fluidly connect to the heat pipes, such that either, when construed as the second cooling circuit would be fluidically separate from the first cooling circuit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KUCHTA (US 5,438,226) discloses redundant cooling methods for electronic components.
STRAUB (US 2020/0198440 A1) is the corresponding US Pre-grant Publication of the present invention.
TAGUCHI (US 9,468,132 B2) discloses a two-loop cooling system for electronic components.
KONDO (US 6,807,056 B2) discloses a cooling system for an electronic component within an electronic cabinet, which is considered relevant art due to providing a similar method and device to accomplish the same problem addressed by the present invention.
TÖLLE (US 7,569,954 B2) discloses a redundant cooling method for an electric motor of a vehicle (e.g., submarine).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        7/15/2021